      Case 2:20-cv-02144-NJB-DMD Document 71 Filed 12/22/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 GARRET HOLT BERGERON, ET AL.                                                 CIVIL ACTION

 VERSUS                                                                           NO. 20-2144

 TERREBONNE PARISH SHERIFF’S                                               SECTION: “G”(3)
 DEPARTMENT, ET AL.


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the United States Magistrate Judge, and the failure of any party

to file an objection to the Magistrate Judge’s Partial Report and Recommendation, hereby approves

the Partial Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

        IT IS ORDERED that the claims asserted by Seth Lionel Bilbo, Juan Kieth Johnson,

Lakeem Nolan, Lee A. Ruffin, Albert Stadium, and Dixon Adrian Vega-Ortiz are

DISMISSED WITHOUT PREJUDICE for failure to prosecute.
                                    22nd day of December, 2020.
       New Orleans, Louisiana, this _____




                                            __________________________________________
                                            NANNETTE JOLIVETTE BROWN
                                            CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
